May 1, 2002


NU SKIN ENTERPRISES, INC.
1 Nu Skin Plaza
75 West Centre Street
Provo, Utah 84601

             Re:    First Amendment to Note Purchase Agreement

Ladies and Gentlemen:

        Reference is made to the Note Purchase Agreement (the “Agreement”) dated
October 12, 2000 between Nu Skin Enterprises, Inc. (the “Company”) and The
Prudential Insurance Company of America (“Prudential”). Capitalized terms used
and not otherwise delivered herein shall have the meanings provided in the
Agreement.

        Pursuant to the request of the Company and Section 17 of the Agreement,
Prudential and the Company hereby agree that the defined term “Material
Subsidiaries” appearing in Schedule B of the Agreement shall be amended by
deleting the existing text of clause (b) thereof in its entirety and
substituting therefor the following:

          “(b) each other Subsidiary of the Company which (i) had revenues
during the four most recently ended fiscal quarters equal to or greater than
5.0% of the consolidated total revenues of the Company and its Subsidiaries
during such period (provided that if the Company and Subsidiaries collectively
own not more than 30% of the outstanding equity, by value, of Nu Skin Malaysia
Holdings, then Nu Skin Malaysia Holdings and its subsidiaries shall not be
deemed Material Subsidiaries by reason of this clause (i) unless their
consolidated revenues during the four most recently ended fiscal quarters
equaled or exceeded 15.0% of the consolidated total revenues of the Company and
its Subsidiaries during such period), or (ii) is an Obligor under any Guarantee
with respect to the Indebtedness of the Company under any Significant Credit
Facility.”






NU SKIN ENTERPRISES, INC.
May 1, 2002
Page 2

        In order to induce Prudential to enter into this amendment, the Company
has represented and warranted that no Default or Event of Default exists under
the Agreement as of the date hereof. This amendment shall be effective when
executed on behalf of the Company and each Subsidiary Guarantor and an original
counterpart hereof has been delivered to Prudential.

  THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA           By:      /s/  Stephen J. DeMartini              
             
           Stephen J. DeMartini   Its:      Vice President         Confirmed and
agreed:       NU SKIN ENTERPRISES, INC.           By:      /s/  Truman Hunt
                                 
           Truman Hunt   Its:    Executive Vice President and Chief Legal
Counsel           The undersigned Subsidiary Guarantors
hereby consent to the foregoing.           NU SKIN HONG KONG, INC.
NU SKIN INTERNATIONAL, INC.
NU SKIN TAIWAN, INC.
NU SKIN UNITED STATES, INC.           By:    /s/  Corey B. Lindley
                            
Name:  Corey B. Lindley
Title:  Executive Vice President and Chief Financial Officer  